IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DWANNA FROST,

Plaintiff,

Vv. Case No. 3:18-cv-70
COMMISSIONER OF SOCIAL JUDGE WALTER H. RICE
SECURITY,

Defendant.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATION WITH RESPECT TO
PLAINTIFF'S SECOND ALLEGED ERROR (DOC. #20); OVERRULING
PLAINTIFF'S OBJECTIONS THERETO (DOC. #21); AFFIRMING
ALJ’S NON-DISABILITY FINDING WITH RESPECT TO LISTING

§ 8.06; JUDGMENT TO ENTER IN FAVOR OF DEFENDANT AND
AGAINST PLAINTIFF; TERMINATION ENTRY

 

On September 30, 2019, the Court issued a Decision and Entry sustaining
the Commissioner's Objections to the Magistrate Judge’s Report and
Recommendations with respect to one of Plaintiff’s two alleged errors. The Court
found that the ALJ properly applied the treating physician rule in determining that
Plaintiff was not disabled. The Court recommitted the matter to the Magistrate
Judge for an initial determination on Plaintiff's other alleged error, .e., whether the
ALJ erred in finding that Plaintiff's impairments did not meet or equal Listing

§ 8.06. Doc. #18.
On October 21, 2019, Magistrate Judge Newman issued a Report and
Recommendation with Respect to Plaintiff's Second Alleged Error. Doc. #20. He
recommended that the Court affirm the ALJ’s non-disability finding because it was
supported by substantial evidence. Plaintiff filed timely Objections to the Report
and Recommendations, Doc. #21. Nevertheless, as Defendant notes, Plaintiff fails
to point to any specific flaws in the Report and Recommendations. Rather, she
simply briefly summarizes her previous arguments, which were fully considered and
rejected by the Magistrate Judge.

Based on the reasoning and citations of authority set forth by Magistrate
Judge Newman in his Report and Recommendations, Doc. #20, as well as upon a
thorough de novo review of this Court's file and the applicable law, the Court
ADOPTS said judicial filing in its entirety and OVERRULES Plaintiff's Objections
thereto, Doc. #21. The Court finds that the ALJ's non-disability finding with
respect to Listing 88.06 is supported by substantial evidence. It is therefore
AFFIRMED.

Judgment shall be entered in favor of Defendant and against Plaintiff.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.
Date: January 2, 2020 Jogar IT ve,
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
